DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3, 2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a method for operating a vehicle having the steps of shifting a first axle from a low gear range to a high gear range while meeting driver demand torque via a second axle, ramping down torque of an electric machine of the first axle to first threshold positive torque, adjusting torque of the electric machine of the first axle to a negative torque in a predetermined amount of time after the electric machine of the first axle reaches the first threshold positive torque, the torque of the electric machine of the first axle adjusting a high gear range clutch’s slip speed of the first axle, engaging a synchronizer in response to the high gear range clutch’s slip is within a threshold of zero slip, closing the high gear range clutch, and increasing torque of the electric machine after closing the high gear range clutch and the remaining steps in claim 1.
The prior art does not anticipate or render obvious a vehicle system having a first electric machine coupled to a front axle, a second electric machine coupled to a rear axle; a controller including executable instructions stored in non-transitory memory to decrease output of the first electric machine to a negative torque and increase output of the second electric machine in response to a request to switch a driveline from a lower gear range to a higher gear range and the remaining structure of claim 8.
The prior art does not anticipate or render obvious a method for operating a vehicle having the steps of shifting a first axle from a low gear range to a high gear range while generating a driver demand torque via a second axle, the shifting including ramping down torque of an electric machine of the first axle to a first threshold positive torque, adjusting torque of the electric machine of the first axle to a negative torque in a predetermined amount of time after the electric machine of the first axle reaches the first threshold positive torque, operating the electric machine of the first axle in a speed control mode in response to reaching the negative torque or a slip amount of a clutch of the first axle being less than a threshold, engaging a synchronizer in response to the slip amount is within a threshold of zero slip, closing the clutch, and increasing torque of the electric machine of the first axle after closing the clutch of the first axle and the remaining steps of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2021/0053549 to Chen et al. teaches switching from a high to a low gear, not a low to a high gear.
U.S. Publication No. 2016/0039405 to Terayama et al. teaches a vehicle with an electric axle.
U.S. Publication No. 2011/0039650 to Rosemeier et al. teaches an axle having planetary gears.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655